DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaake (WO2015/106990) in view of Sakuma (USPub 2017/0210418).
	With respect to claim 1, Schaake discloses a suspension upright assembly for a vehicle (Fig 1) comprising: a wheel hub bearing comprising an outer ring and an inner ring that extends coaxially with the outer ring along an axis (A)(page 5, lines 10-15, page 6, lines 19-23), is axially rotatable and is suitable to be coupled to a wheel rotor of the vehicle; a suspension upright (100) comprising: a) a bushing (110) that is arranged around the wheel hub bearing, in a fixed position and coaxially with respect to the outer ring (Fig 1); b) a plurality of attachment members (120A-E) for attaching the suspension upright at least to a suspension assembly and/or a brake caliper of the vehicle (page 5, lines 1-3); c) connecting means (curved beams 130) coupling the attachment members to the bushing in respective fixed positions (Fig 1); wherein the connecting means comprise a fiber-reinforced composite truss-structure that connects at least one of the attachment members to the bushing and/or to a further one of the attachment members (page 6, lines 30-33). Schaake does not disclose that the bushing is formed out of a fiber-reinforced composite.  Sakuma, however, discloses an area (A) around a bushing (11) that is formed out of a fiber-reinforced composite (Fig 8A).  Therefore, it would have been obvious 
	With respect to claim 2, wherein the truss-structure comprises at least two fiber-reinforced composite rods outwardly projecting from the bushing and connecting one of the attachment members to the bushing (Fig 1).
	With respect to claim 5, wherein the rods extend along respective rod axes that are divergent towards the bushing (Fig 1).
	With respect to claim 8, wherein the truss-structure comprises: a first and a second arm (labeled “first arm” and “second arm” in marked-up figure below), which comprise respectively a first and a second couple of rods (labeled “first rod” and “second rod” in marked-up figure below); and an additional rod (labeled “additional rod” in marked-up figure below) arranged between the first and second arm to connect the first and second arms to each other.

    PNG
    media_image1.png
    809
    661
    media_image1.png
    Greyscale



With respect to claim 10, wherein the attachment members comprise two brake caliper attachment members (120D, 120E) having respective seats that are parallel to each other for the attachment of the brake caliper; the truss-structure comprising two brake caliper arms, each comprising a respective couple of rods and supporting a respective one of the brake caliper attachment members (Fig 1).

Claim(s) 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaake (WO2015/106990) in view of Sakuma (USPub 2017/0210418), as discussed in claims 1 and 2 above, and further in view of Sato (JP3705384B2; as cited by Applicant).
	With respect to claims 3 and 4, the combination of Schaake and Sakuma discloses the claimed invention as discussed above but does not disclose that the bushing has an outer lateral surface and comprises at least two bushing lugs, that outwardly project from the outer lateral surface; the rods having respective first ends, each fixedly coupled to a corresponding one of the bushing lugs.  Sakuma, however, discloses tubular rods (17) that are fixed on either side by lugs (Fig 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Schaake in a similar way taught by Sato by having lugs on both sides of the curved rod connecting means in order to have strong metal end members and a light fiber-reinforced rod member without requiring an expensive mold and method for manufacturing.  As modified, the joints at attachment members (120A and 120B) would have at least two joint lugs.
	With respect to claims 6 and 7, the combination of Schaake and Sakuma discloses the claimed invention as discussed above but does not disclose that at least one of the rods 'is defined by a tubular element and that the rod cross-sections are constant along the rod axes.  Sato, however, disclose riber-reinforced rods that have a hollow tubular shape with a constant cross-section along their axes (Fig 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Schaake in a similar way as taught by Sato to have the rods be tubular with a constant cross section in order to maintain a light weight rod without requiring an expensive mold and method for manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/9/2021